Citation Nr: 0517446	
Decision Date: 06/27/05    Archive Date: 07/07/05	

DOCKET NO.  04-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement of the appellant to a finding of permanent total 
disability in connection with her current award of a 
100 percent schedular evaluation for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted the veteran an increased 
evaluation from 30 to 100 percent for service-connected PTSD.  

Following the issuance of the August 1999 rating decision 
granting a 100 percent evaluation for the veteran's service-
connected PTSD, the representative filed a notice of 
disagreement with the fact that this rating decision failed 
to make the 100 percent schedular evaluation permanent.  The 
RO responded that indeed the evaluation had been made 
permanent and total and thereafter refused to accept the 
representative's NOD as to that issue.  The representative 
disagreed with that decision and the case has been forwarded 
to the Board with the issue characterized as the validity of 
the notice of disagreement.  The Board will not address the 
validity of the notice of disagreement, but will address the 
underlying issue raised in this appeal, which is the 
permanence of the RO's action in granting the veteran a 
100 percent schedular evaluation for PTSD, the actual issue 
raised by the appellant in this case.


FINDING OF FACT

The August 2003 rating decision granting the veteran a 
100 percent schedular evaluation for service-connected PTSD, 
effective to the date of her initial claim, included a 
finding of permanent and total disability as evidenced by the 
fact that no future examination date was scheduled, and based 
upon the award of eligibility under 38 U.S.C.A. Chapter 35 
for dependents' educational assistance.




CONCLUSION OF LAW

Because the appellant seeks a finding of permanent and total 
disability which has already been granted by the RO, there 
remains no case or controversy over an issue affecting the 
provision of benefits by VA over which the Board has 
jurisdiction.  38 U.S.C.A. §§ 511, 3501, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.340, 19.4, 19.5, 20.101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  The Secretary shall decide all questions 
of law and fact necessary to a decision by the Secretary 
under a law that affects the provision of benefits by the 
Secretary to veterans or the dependents or survivors of 
veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).  All 
questions in a matter which under Section 511(a) of this 
title is subject to a decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  
38 U.S.C.A. § 7104(a).

One of the principal functions of the Board is to make 
determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  
The Board may address questions pertaining to its 
jurisdictional authority to review a particular case.  
38 C.F.R. § 20.101(d).

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and 
presidential opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

Chapter 35 of the United States Code covers survivors' and 
dependents' educational assistance.  For the purposes of 
Chapter 35, the term "eligible person" means a child of a 
person who has a total disability permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (emphasis added).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340(b).

Analysis:  As noted above, the issue raised by the 
appellant's representative in this case is a demand that the 
most recent allowance of a 100 percent schedular evaluation 
for service-connected PTSD made effective from the date of 
the appellant's initial claim be found to be permanent in 
accordance with 38 C.F.R. § 3.400(b).  

Because the veteran's GAF scores on VA examinations and 
outpatient treatment records on file routinely average 60, 
with the single lowest score of 50 provided by a social 
worker, and because records of the veteran's award of Social 
Security disability reflect significant impairment from a 
somatoform disorder (not PTSD), which may or may not be 
causally related to the veteran's service-connected PTSD, the 
Board strongly considered remanding this appeal in accordance 
with the representative's request that the veteran be 
provided another VA examination with a request for an opinion 
regarding permanence.  

The Board may not do so, however, because it is evident from 
a review of the record, including the August 1999 rating 
decision itself, and follow-up written statements of the RO 
characterizing that rating decision, that the benefit of 
permanence sought by the representative was in fact granted 
in the August 1999 rating decision.  Although, as pointed out 
by the representative, there is no verbiage in this rating 
decision discussing the issue of permanence, the fact remains 
that this rating decision, granting the appellant a 
100 percent schedular evaluation, documents that no future 
examinations are scheduled, an action taken only when the 
rating is considered to be permanent in nature.  

Additionally, this rating decision granted eligibility under 
38 U.S.C.A., Chapter 35, to dependents' educational 
assistance benefits.  38 U.S.C.A. § 3501(a) clearly provides 
that an eligible person for dependents' educational 
assistance is any child of a person who has a total 
disability which is permanent in nature resulting from a 
service-connected disability.  The award of Chapter 35 
benefits may only be made in the veteran's case if her 
service-connected disability is total and permanent in 
nature.  

Because the RO has already granted the benefit sought by the 
appellant and representative, there remains no case or 
controversy which would affect the provision of benefits by 
VA to the veteran or her dependents or survivors.  Under the 
laws and regulations described above, the Board has 
jurisdiction to determine questions of jurisdiction of the 
issues presented on appeal.  Because the appellant and 
representative's claim does not arise under a law that 
affects the provision of benefits by VA to the veteran, the 
Board lacks jurisdiction to entertain that claim.  See 
38 U.S.C.A. § 511(a); Mintz v. Brown, 6 Vet. App. 277 (1994); 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).  


ORDER

The appeal for an award of permanence in conjunction with the 
allowance of a 100 percent schedular evaluation for PTSD is 
dismissed.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


